PD-40

 

 

Milwaukee Police Department

Official Discipline
May 22, 2015

To: _ ACTING CAPTAIN OF POLICE JOHNNY SGRIGNUOLI
(Commanding Officer)

Of: _ CENTRAL INVESTIGATIONS DIVISION
(Work Location)

Re; ___ DETECTIVE SHANNON LEWANDOWSKI1
(Name of Member)

P.P.D. File No. 15-0026

Per Department Personnel Order No. 2015-53, the above named member of your command has been
found guilty of violating Core Value 3.00 — Integrity, referencing Guiding Principle 3.01 of the Code of
Conduct, with the disposition being an Official Reprimand.

By directive of the Chief of Police, you shall instruct the member of your command and note your actions,

wy Inform the member as to the seriousness of the matter.
i? Inform the member that this infraction shall become a permanent part of the member’s personnel
file.
we Explain to the member the principles of progressive discipline and that any future incident(s),
/ Whether related to the current incident or not, may result in a more severe penalty.
of Make certain that the member understands the specific infraction of the department’s codes(s) or
y Procedure(s) that was committed,
a ‘equire the member to read those sections of the Code of Conduct that apply.
Sign and date the Official Discipline Form (PD-40), Retain a copy of the PD-40 at the member’s
work location file, provide a copy to the member along with one (1) copy of the Personnel Order
marked “Member’s Copy”. Return the Official Discipline Form (PD-40), the Personnel Order
attached to the PD-40, and the copy of the charge sheet(s) to the commanding officer of the Internal
Affairs Division.
Be Notify the Human Resources Division that the above was accomplished.
er Notification Time: /¢ 2 _ Date: > Ju x 3 22 Person notified:

Other action taken:

aa ? = si
On vet 3 Z2ls , at jee a.m(7p.m.)1 completed this napa

Department eer Order to the member.

UK SS ds Copter

(SighAtu uy of Co Anding Officer)

 

 

    

   

Wr

Upon completion, this form shall be returned to the commanding officer of the Internal Affai

   

     

 

 

Case 2:16-cv-01089-WED Filed 06/21/19 Page 1of1 Document 86-19

 
